UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-1) (Amendment No. 6) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13D-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13D-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 R.V.B Holdings Ltd. ("R.V.B." or "Issuer") (Name of Issuer) Ordinary shares, par value NIS 1.00 per share (Title of Class of Securities) M8220U106 (CUSIP Number) Mazal Resources B.V. ("Mazal") Rietlandpark 125 1msterdam, the Netherlands Attn: Moshe Stern, CEO with a copy to: Gidon Weinstock, Adv., Micki Shapira, Adv. Weinstock Zecler & Co. 5 Azrieli Center, Tel-Aviv, Israel 972-3-696-8333 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 13, 2011 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of§§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following boxo. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) (Page 1 of4 Pages) CUSIP No. M8220U106 Page 2 of 4 1. NAME OF REPORTING PERSON: Mazal Resources B.V. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) o (b) o 3.
